Opinion issued May 6, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00356-CV
———————————
IN RE Prieur J. Leary, Jr., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Prieur J.
Leary, Jr., proceeding pro se, has filed a letter requesting the Court’s
assistance in obtaining rulings from the trial court on threshold
jurisdictional issues in the underlying case.[1]  We construe Leary’s letter as a petition for
writ of mandamus, and we conclude that he is not entitled to mandamus relief. 
          Rule
of Appellate Procedure 52.3 identifies the requirements for the form and
contents of a petition for writ of mandamus. 
Leary has not complied with these requirements.  See,
e.g., Tex. R. App. P. 52.3(a)-(c)
(requiring that petition contain list of parties and counsel, table of
contents, and index of authorities); Tex.
R. App. P. 52.3(d)-(g) (requiring that petition contain statements of
case, jurisdiction, issues presented, and facts); Tex. R. App. P. 52.3(h) (requiring that petition contain
clear and concise argument with appropriate citations to authorities and
appendix or record); Tex. R. App. P.
52.3(j) (requiring person filing petition to certify that every factual
statement in petition is supported by competent evidence in appendix or
record); Tex. R. App. P. 52.3(k)(1)
(requiring that appendix contain certified or sworn copy of any document
showing matter complained of).  Leary also
failed to provide the Court with a mandamus record and to serve his petition on
all parties to this original proceeding. 
See Tex. R. App. P. 9.5(a) (requiring that all parties be served
with copy of documents presented to Court for filing); Tex. R. App. P. 52.7(a) (requiring relator to file certified
or sworn copy of every document material to claim for relief and properly
authenticated transcript of any relevant testimony).   Nor has he paid the original proceedings
filing fee.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent).
          Because
his request for mandamus relief does not comply with the Rules of Appellate
Procedure, we deny Leary’s petition for writ of mandamus.    
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
 




[1]        The
underlying case is In the Matter of the
Marriage of Mathilde S. Leary and Prieur James Leary, Jr., No. 2010-57077,
in the 312th District Court of Harris County, Texas, the Honorable David Farr
presiding.